Citation Nr: 1737580	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-30 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating prior to September 10, 2013, and in excess of 10 percent thereafter, for residuals of a fracture of the fifth metacarpal of the right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection with a noncompensable rating for residuals of a fracture of the fifth metacarpal of the right hand.  

In September 2013, the Veteran testified at a Travel Board hearing in North Little Rock, Arkansas, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

In January 2015, the Board remanded this claim to the RO for further development.  

In a January 2016 decision, the RO increased the Veteran's disability rating for residuals of a fracture of the fifth metacarpal of the right hand to 10 percent from September 10, 2013, the date of the hearing.  The claim has now returned to the Board for further appellate review.  


FINDING OF FACT

Prior to September 10, 2013, the Veteran's symptoms of residuals of a fracture of the fifth metacarpal of the right hand manifested as cramping, swelling, weakness, and functional limitation with difficulty gripping and lifting; arthritis in more than one major joint or 2 or more groups of minor joints with occasional incapacitating exacerbations is not shown.  



CONCLUSION OF LAW

The criteria for a 10 percent disability rating, but no more, for residuals of a fracture of the fifth metacarpal of the right hand have been met for the entire appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, 4.73, Diagnostic Code (DC) 5309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duty to notify and assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the initial RO decision in a June 2010 letter.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, the Veteran received a claim-related letter in January 2016.  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment records, VA medical records, and the Veteran's own contentions along with his representative's written argument.  In response to the Board remand in January 2015, the Veteran has been provided with a thorough and comprehensive medical evaluation as to the level of impairment related to his right hand.  Stegall v. West, 11 Vet. App. 268 (1998).  The resulting VA opinion was factually informed, medically competent and responsive to the issues.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Increased rating 

Upon review of the medical evidence of record, the Board finds that a disability rating of 10 percent, but no higher, for the appellate period is warranted.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings are sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.  

The Veteran's service treatment records document a fracture of the right fifth metacarpal.  The Veteran did not undergo surgery on his hand related to this incident in service.  The Veteran is right hand dominant.  

Post-service, his records show that in 2005 the Veteran, on his own, cut out a mass on his right hand near his fourth and fifth fingers using a razor blade.  The medical records in evidence after that incident do not indicate whether any of the Veteran's symptoms which he attributes to the fracture from service are in fact a result of this self-surgery, or whether it is possible to attribute these symptoms to diverse causes.  

In the Veteran's written claim from May 2010, he described how his hand cramps and he could not write more.  In the same statement, the Veteran wrote that during the fall which caused the broken metacarpal, he landed on paint chips which became embedded in his palm.  

The Veteran was afforded a VA examination in June 2010.  The Veteran reported activity-related pain in the ulnar right hand with lifting activities, with flare-ups causing weakness and instability during gripping and lifting, but no additional loss of motion.  There was frequent cramping and swelling of the right hand.  The Veteran was not undergoing any treatment for his right hand at the time of the examination.  The examiner reported that the fifth metacarpal area was tender to the touch.  The examiner reported normal grip in the Veteran's right hand at the time of examination, normal opposition of thumb and fingers, and full flexion of fingers to palm.  Range of motion of the fifth finger was 0 degrees of extension without pain and 80 degrees of flexion without pain in the metcarpophalangeal joint.  The proximal interphalangeal joint in the fifth finger lacked 20 degrees extension actively without pain and passive extension of -20 degrees without pain.  The fifth finger was able to flex to 90 degrees without pain at the proximal interphalangeal joint.  The examiner made no indication of ankylosis.  After repetitive stress testing, there was no reduction in range of motion, no increase in functional impairment, and no additional weakness or fatigability.  X-rays revealed a bony callus over the fifth metacarpal from the old injury with no indication of degenerative joint disease.  

In the Veteran's October 2012 statement to appeal the rating decision, the Veteran stated that his right hand cramps, especially when writing, and that it "draws up without warning" causing him to drop and break things.  

At the Veteran's hearing in September 2013, the Veteran described sudden cramping and "drawing up" of his right hand, causing him to drop things.  The Veteran described similar symptoms since he was younger, but he "didn't pay attention to them."  Writing was a difficult task as his hand cramps, requiring him to physically straighten out his fingers when cramping occurs.  The Veteran states he sometimes goes a couple weeks without symptoms of his right hand injury appearing and generally tries to use his left hand when symptoms occur.  

In the December 2015 VA examination, the Veteran described that he has trouble lifting due to cramping, pain, and weakness, which he reported began about four years prior.  The examiner noted pain on examination with functional loss.  The right little finger maximum flexion was 85 degrees at the MCP joint, 85 degrees at the PIP joint, and 50 degrees at the DIP joint.  The Veteran exhibited right hand grip of 2/5.  Range of motion of the fingers of the right hand was limited for finger flexion, finger extension, and opposition with thumb.  The examiner ordered X-rays of the Veteran's right hand which showed posttraumatic and osteoarthritic degenerative changes in the interphalangeal joint spaces and juxta articular osteopenia.  The examiner noted there was tenderness to palpation on the joints of the right hand.  The examiner made no indication of ankylosis.  Muscle atrophy was present in the right thenar area, with a circumference of 20 centimeters as opposed to 22 centimeters on the more normal side.  

The Veteran is in receipt of a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5230 prior to September 10, 2013, and a 10 percent rating under the hyphenated DC 5230-5309 from that date.  Specifically, the Veteran has shown motion and other functioning in the right fifth finger on examination.  

Furthermore, as a noncompensable rating is the maximum rating available under Diagnostic Code 5230, the Board finds that a compensable rating may not be assigned for the residuals of right fifth metacarpal fracture under Diagnostic Code 5230.  DC 5227 assigns a noncompensable rating based on favorable or unfavorable ankylosis of the little finger.  Thus, a compensable rating is not available under these DCs.  

The rating schedule provides that arthritis due to trauma, substantiated by X-ray findings, should be rated under the criteria for degenerative arthritis.  38 C.F.R. § 4.71a, DCs 5010 (Arthritis Due to Trauma), 5003 (Degenerative Arthritis).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A higher rating of 20 percent is available when there is arthritis in more than one major joint or 2 or more groups of minor joints with occasional incapacitating exacerbations.  DC 5003, 38 C.F.R. § 4.71a.  In this case, the Veteran was not diagnosed with arthritis of the fifth finger of the right hand until the December 2015 VA examination.  

For the Veteran to meet the criteria for a higher 20 percent rating under Diagnostic Code 5010/5003, the record would have to show involvement of two or more minor joint groups.  The interphalangeal, metacarpal, and carpal joints are all part of the same minor joint group.  See 38 C.F.R. § 4.45.  Therefore, even if the Veteran's degenerative joint disease of the right joints of the fifth digit were considered in rating his residuals of right fifth metacarpal fracture, he would still have painful, limited motions in only one minor joint group, and would not meet the criteria for a higher 20 percent rating under Diagnostic Code 5010.  Spicer v. Shinseki, 752 F.3d 1367 (2014) (a minor joint group is affected when two or more joints suffer from limitation of motion).  

As such, a compensable rating is not warranted under DCs 5003 or 5010 prior to September 10, 2013, and a rating in excess of 10 percent is not warranted under DCs 5003 or 5010 after that date.  

The record shows that some of the symptoms after September 10, 2013 for which the Veteran was awarded a 10 percent disability rating under DC 5309 also existed prior to that date, but were considered under DC 5230, limitation of motion of the small finger, for which there is no compensable rating.  Specifically, the Veteran reported cramping, swelling, and flare-ups resulting in difficulty with gripping and lifting.  These symptoms are more closely indicative of the movements of the intrinsic muscles of the hand under DC 5309.  

The Board finds it would be more appropriate to rate the Veteran under DC 5309 from the effective date of his initial claim, May 20, 2010.  

Generally, muscle group damage is categorized as slight, moderate, moderately severe and/or severe and evaluated accordingly under 38 C.F.R. § 4.56 (2016).  With respect to DC 5309, however, different criteria apply.  As indicated in that DC, Muscle Group IX consists of the intrinsic muscles of hand, the thenar eminence, short flexor, opponens, abductor and adductor of the thumb, the hypothenar eminence, and the short flexor, opponens and abductor of the little finger.  The forearm muscles act in strong grasping movements and are supplemented by the intrinsic muscles in delicate manipulative movements.  The hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc.  Thus, injury to muscle group IX should be rated on limitation of motion, with a minimum 10 percent assigned.  38 C.F.R. § 4.73, DC 5309, Note.  

On review and after resolving any doubt in the Veteran's favor, the Board finds that a 10 percent disability rating, but no higher, is warranted for the duration of the claim for the Veteran's residuals, fracture, right fifth metacarpal.  The Veteran has had complaints of pain and weakened grip strength in his hand due to his right fifth finger disability during the course of the appeal.  In this regard, when an unlisted condition is encountered it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings, nor will ratings assigned to organic disease and injuries be assigned by analogy to conditions of functional origin.  See 38 C.F.R. § 4.20 (2016).  

The Board finds the evidence supports a 10 percent disability rating for the Veteran's right fifth finger disability.  In essence, based on the presence of decreased grip strength noted in particular during the June 2010 VA examination, the Board finds that the disability picture in this case is akin to that of impairment to muscle group IX.  Therefore, the Board finds that an analogous rating of 10 percent is warranted under 38 C.F.R. § 4.73, DC 5309.  

The Board further finds, however, that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 10 percent rating for the period after September 10, 2013 properly compensates him for the extent of functional loss resulting from any such symptoms.  Although it was noted in some of the examination reports that the Veteran exhibited pain on motion, as well as decreased grip strength, these findings have already been taken into consideration in the assignment of the current 10 percent rating.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, the medical evidence fails to indicate any vascular impairment.  The Board also finds that a higher rating is not available by assigning a separate rating under Diagnostic Code 5003 for arthritis because that would result in pyramiding.  In this regard, the Board notes that any pain and limitation of motion resulting from the arthritis has been considered in the evaluations assigned under Diagnostic Code 5309.  See 38 C.F.R. § 4.14.  

DC 5309 instructs to evaluate under limitation of motion for the relevant body part, with a minimum rating of 10 percent.  38 C.F.R. § 4.73.  Since, in this case the right little finger would be evaluated under DC 5230, which gives a noncompensable rating regardless of the limitation of motion of the little finger, the minimum rating of 10 percent would be applicable under DC 5309.  

"Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2014).  Thus, to the extent that the Veteran's disabilities have impeded his ability to work, the Board finds that this manifestation of his disability is also contemplated by the schedular criteria.  Overall, the Board finds that the rating criteria are adequate to evaluate the Veteran's level of impairment and referral for consideration of extraschedular rating is not warranted.

"Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."  See also Yancy v. McDonald, 27 Vet. App. 484, 493 (2016).

In sum, a rating of 10 percent for the Veteran's right fifth finger disability, but no higher, is warranted since the effective date of his initial claim, May 20, 2010.  




ORDER

Entitlement to a 10 percent rating, but no higher, prior to September 10, 2013, for residuals of a fracture of the fifth metacarpal of the right hand is granted.  

Entitlement to a rating in excess of 10 percent after September 10, 2013 for residuals of a fracture of the fifth metacarpal of the right hand is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


